DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 6-14-22.
Applicant's election with traverse not found persuasive because the previous office action disclosed the necessary two-way distinctness creating the search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 13, the phrase “two outer clamping jaws” is unclear.  It is unclear what structure defines these jaws as a separate part of the wire stripper in relation to the earlier disclosed “two plier jaws”.  The clamping jaws (19, 20) are respectively part of the plier jaws (2, 3) and this is the only way it is supported.  Disclosure that the clamping jaws engage a respective one of the plier jaws is needed. 
With regards to claim 13, the phrase “two inner cutting jaws” is unclear in that it is unclear what structure allows for the wire stripper to comprise the cutting jaws.  The specification only provides support for the cutting jaws to be respectively in the plier jaws.  Disclosure that the cutting jaws engage a respective one of the plier jaws is needed.
With regards to claim 13, the phrase “two gripping parts” is unclear in that it is unclear what structure allows for the wire stripper to comprise the gripping parts.  The specification only provides support for the parts being respectively engaged with the plier jaws.  Disclosure that the parts engage a respective one of the plier jaws is needed.
With regards to claim 13, the phrase “cutting jaws are configured to be displaced from a starting position into an end position by a pull rod while pressing together the gripping parts” is confusing and unclear.  It is unclear what structure allows for the cutting jaws to be displaced.  As written, the cutting jaws do not engage any of the previously disclosed limitations as disclosed above.  What defines the starting and end positions?  Is the starting position where the wire stripper is stored and the end position where the wire stripper is being used?  The cutting jaws are not disclosed as being movably connected to each other so as to define open and closed positions.  As written, the pull rod is not positively claimed and has no structural relationships with any of the previously disclosed limitations.  Does the pull rod cooperate with the gripping parts?  What structure allows for the gripping parts to cooperate with the cutting jaws and/or the pull rod?  What structure allows for the gripping parts to perform a pressing together function and how does this make the cutting jaws move to each of the positions.  As supported by the specification, each limitation has a structural relationship with a previously disclosed limitation and these structural relationships provide the necessary structure to perform the claimed functions.  All functions need to be at least broadly defined by the structural relationships of the limitations.
With regards to claim 13, the phrase “cutting jaws are guided in a displacement direction” are unclear.  Is this “guided” movement of the cutting jaws the same or a different functions than the “displaced” function in the previous paragraph of claim 13.  As written, the jaws are displaced and separately guided which does not appear to be supported.  What structure defines the displacement direction?  The displacement direction is confusing in that has no association with the displacement of the cutting jaws.  The displacement direction is associated with the guiding of the cutting jaws which is confusing.
With regards to claim 13, the phrase “on sliding block parts that can be moved in the displacement direction”.  What structure incorporates the sliding block parts?  As written, the sliding block parts are unrelated to the plier jaws which is not supported.  What structure allows for the sliding block parts to perform a moving function?  As written, the sliding block parts are not engaged with or have any type of structural relationship with any of the previous disclosed limitations.  The sliding block parts are not able to move on their own.  The specification discloses structural relationships with the previous disclosed limitations that are necessary for the move function to take place.
With regards to claim 13, the phrase “which rest against a sliding block fixed in the clamping jaws” is unclear.  How can the sliding block parts (plural) both rest against one sliding block (singular)?  What structure allows for this singular sliding block to be fixed the clamping jaws (plural)?
With regards to claim 13, the phrase “cutting jaws are configured to be moved towards each other” is unclear.  What structure allows for the jaws to move toward each other?  As written, the cutting jaws do not engage any of the previously disclosed limitations or each other as disclosed above.  The specification supports necessary structural relationships with the other limitations in order to perform any of these functions.  Also, previously the cutting jaws are disclosed as be displaced between positions, separately guided, and now separately moving towards each other which does not appear to be supported.  The cutting jaws movements/functions all appear to happen at the same time in response to at least the grips being closed.
With regards to claim 13, the phrase “cutting jaws…through said sliding block parts” is unclear.  What structure allows for the cutting jaws to move through the sliding block parts?
With regards to claim 13, the phrase “depending on a closed position of the clamping jaws?  What structure allows for the clamping jaws to play a role in the functions of the cutting jaws?  Also, the closed position of the clamping jaws is indefinite.  What structure defines the closed position?  Also, if the closed position prevents any cutting jaw movement, how is the claimed limitation possible?
With regards to claim 13, the phrase “the closed position determining the movement of the sliding block” is unclear.  How can a position perform a determining function?  What structure allows for the clamping jaws to be associated with a movement of the sliding block parts when there is no structural relationship between the items?
With regards to claim 13, the phrase “depending on a captured cable thickness” is indefinite.  The cable is an indefinite intended use of the wire stripper and all limitations dependent therefrom are also indefinite.  Cables come in all different sizes which all can be “captured” to some extent but not all are sized cables can work with to perform the intended functions of the wire stripper as claimed.
With regards to claim 13, all versions of the phrase “depending on the cable thickness” are indefinite.  Since all cables can be considered including cables that would not work with the wire stripper as intended, it is unclear if the limitations depending on this thickness are positively claimed or not since there are scenarios where the functions cannot happen.  All dependencies on unclaimed work pieces must be removed.
With regards to claim 13, what structure allows for the clamping jaws to have concurrent spacing?  
With regards to claim 13, the phrase “and thus also of plier jaws” is unclear.  It is unclear if these plier jaws are the same or different structure as the previously disclose plier jaws.
With regards to claim 13, the phrase “a displacement of the sliding block parts” is unclear.  It is unclear what structure allows for the block parts to be displaced.  Also, as written, this displacement is in addition to the previously disclosed sliding block parts “move” function.  As written, the sliding block parts move and then separately are displaced both in the displacement direction which does not appear to be supported.
With regards to claim 13, the phrases “sliding blocks” and “the respective sliding block” are unclear.  Earlier in the claim a single “sliding block” is disclosed.  It is unclear how this single block is now plural.
With regards to claim 13, the phrase “so that a supporting point for the cutting jaws on the sliding block parts” is unclear.  Earlier in the claim the block parts guide the cutting jaws.  As written, the block parts guide the jaws and then separately having a changeable supporting point for the jaws which is not supported.  The guiding and supporting appear to be the same thing.
With regards to claim 13, the phrase “displaced in equal measure” is unclear.  Equal measure to what?
With regards to claim 13, the phrase “or opposite the displacement direction” is unclear.  Earlier in the claim discloses the block parts move in the displacement direction multiple times.  Now the sliding block parts move opposite to the direction.  How can the block parts move in the direction and opposite the direction at the same time?
Claim 13 recites the limitation "the coupling rods".  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 13, the phrase “via the coupling rods” is unclear.  What structure incorporates these rods?
With regards to claim 13, the phrase “sliding block parts are bound via the coupling rods to an area of the plier jaws” is unclear.  How are the block parts bound by the same rods to a single area that is defined by both jaws?  A first block part is bound by a first rod to a first plier jaw.
With regards to claim 13, the phrase “which are essentially opposed to each other” is unclear.  What structures are opposed to each other?
With regards to claim 13, the phrase “one plier jaw is fixed” is unclear and not true.  The wire stripper as a whole is handheld.  Both jaws can be moved while cutting.  The fixed jaw is capable of moving in relation to the moving jaw if the user grips the wire stripper in such a way.  There is no actual structure preventing the jaw (2) from moving.
With regards to claim 13, the phrase “one plier jaw is movable relative to the fixed plier jaw by way of rotation” is unclear.  What structure allows for this relative rotation?  The plier jaws need to be disclosed as movably or pivotally connected to one another to define the necessary structure to allow for this movement to take place.
With regards to claim 13, the phrase “sliding block parts are configured to be manually adjusted independently of a closed position of the clamping jaws” is unclear and indefinite.  It is unclear what is meant by “manually adjusted”.  What structure allows for this adjustment to take place.  It is unclear if this clamping jaw closed position represents the same or a different position than the closed position disclosed earlier in claim 13.  As written, there are multiple closed positions.  Earlier in the claim, “depending on a closed position of the clamping jaws” is disclosed.  Is there a closed position where the adjustment cannot be manually independent?  Claim 15 has the same issue with “independently of a closed position of the clamping jaws”.
With regards to claim 13, the phrase “in terms of a position relative to the respective sliding block while at the same time acting on both sliding block parts” is very confusing.  It is unclear what this phase is trying to disclose.
Claim 13 recites the limitation "the respective sliding block".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the same time".  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 15, the phrase “the sliding block part is slidably and rotatably mounted” is unclear.  Which of the sliding block part is claim 15 referencing?  Now the block part is able to slide and rotate in addition to the movement functions of claim 13 which is not supported.  The movement functions of claim 13 need to be acknowledge by being further limited in claim 15.
With regards to claim 15, how can an axis mount two items together.  An axis is an imaginary line.  What structure allows for the axis (or the intended structure) to perform an adjustment function?
With regards to claims 17 and 18, no sliding block part has been disclosed as being “allocated” to either of the plier jaws.
With regards to claims 17 and 18, how can an imaginary line (axis) perform a mounting function?  What structures define the first and second oblong holes?   
Claim 19 recites the limitation "the relative arrangement".  There is insufficient antecedent basis for this limitation in the claim.  
With regards to claim 19, what structure defines the relative arrangement?
With regards to claim 19, the phrase “the first and/or second axis in the first and/or second oblong hole” is unclear.  As written, the first axis and the second oblong hole can be the arrangement which is not supported.
With regards to claim 19, what structure define the independent adjustability?  What structure define a pivoting position of the clamping jaws?
With regards to claim 20, what structures define the each of the eccentrics.  Claim 13 and 19 disclose an “adjustable” limitation and it is unclear which is being referenced in claim 20.  What structure allows for the eccentrics to perform the adjustability when the eccentric do not engage any other structures?
With regards to claim 21, what structure incorporates the shared eccentric part?  What structure allows for the shared eccentric part to have a rotational axis?  The part must be rotatably connected to some structure thereby defining a rotational axis.  What is meant by the axis being considered shared?  
Claim 22 is very confusing in that it allows for structural relationships that do not seem to be possible.  As claimed, the first eccentric can be connected by the second handle bar to the first axis which is not possible.  As claimed the second eccentric can be connected by the second handlebar to the first axis which is also not possible.     
Claims
It is to be noted that claims 13, 15, and 17-22 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

31 August 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724